TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00445-CR



                                      Alicia Midkiff, Appellant

                                                  v.

                                     The State of Texas, Appellee


          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            NO. 14-02154-2, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                A jury found Alicia Midkiff guilty of assault causing bodily injury. Tex. Penal Code

§ 22.01. After a hearing on punishment, the trial court assessed a sentence of 225 days in jail.

                On May 6, 2015, Midkiff’s court-appointed appellate attorney filed a motion to

withdraw supported by a brief concluding that this appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

see also Penson v. Ohio, 488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim.

App. 1978). Midkiff’s counsel sent a copy of the brief to her and advised her of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744. More than thirty days

have passed since the notice was sent to Walker and we have not received a brief or a motion for

extension of time to file a brief.
              We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009). We agree with counsel that this appeal is frivolous,

affirm the judgment of conviction, and grant counsel’s motion to withdraw.




                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Affirmed

Filed: July 28, 2015

Do Not Publish




                                               2